DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-13 in the reply filed on 7/22/2022 is acknowledged. The traversal is on the ground(s) that Doane does not disclose a formulation containing nicotine. This is not found persuasive because, while Doane may not disclose the common technical features, they are disclosed by Kuntawala (US 2016/0198759).
Kuntawala discloses a vaping fluid containing 0.08 M nicotine, 0.1 M cyclodextrin, a trace of scent or flavor, and a vehicle to form a 100 mL solution [0042]. The vehicle is composed of 2M glycerol, with the remainder being water [0025]. The cyclodextrin can be either α-cyclodextrin or β-cyclodextrin [0017]. The tables below show the percentages by weight of solutions formed with both these cyclodextrins, converted from the molar concentrations of Kuntawala. In making these conversions, it is assumed that the dissolved nicotine and cyclodextrin contribute to the weight of the solution but not the volume, and that the scent or flavor, since it is shown as only being present at a trace amount, contributes to neither.

Component
Concentration (M)
Molar Weight (g/mol)
Calculated Amount Present (g)
Calculated Percentage (wt. %)
Nicotine
0.08 M
162.23
1.30
1.13
α-Cyclodextrin
0.1 M
972.80
9.73
8.47
Glycerol
2 M
92.09
18.42
16.04
Water
Remainder
18.00
85.38
74.36


Component
Concentration (M)
Molar Weight (g/mol)
Calculated Amount Present (g)
Calculated Percentage (wt. %)
Nicotine
0.08 M
162.23
1.30
1.11
β-Cyclodextrin
0.1 M
1134.98
11.35
9.75
Glycerol
2 M
92.09
18.42
15.82
Water
Remainder
18.00
85.38
73.32


The above calculations indicate the fluid of Kuntawala has at least 70 wt. % water when either α-cyclodextrin or β-cyclodextrin are used.
The requirement is still deemed proper and is therefore made FINAL. Claims 14-20 and 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/22/2022.

Information Disclosure Statement
The references cited in the PCT international search report by the European Patent Office have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is fewer than 50 words in length. Correction is required. See MPEP § 608.01(b).
The amendment filed 5/1/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The incorporation by reference to the foreign priority document in the related applications section added to page 1 of the specification is improper because it was added subsequent to the 10/31/2018 international filing date of this national stage application and therefore it either has no effect (all subject matter already in the national stage application) or it adds new matter (MPEP § 608.01(p)(I)(B) last paragraph and 217(II) (G)) (delete “, the entire content of which is hereby incorporated by reference,” or other similar language). Applicant is required to cancel the new matter in the reply to this Office action.
The use of the term Drambuie (page 8, line 11), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: The trade name and/or mark used in commerce Drambuie (page 8, line 11) is not accompanied by appropriate generic terminology, no space is present between a numerical value and its associated unit (page 27, line 19), and because the Brief Description of the Drawings does not describe each of the eight drawings in the application by specifying the numbers of the figures. See 37 CFR 1.74 and MPEP § 608.01(f). Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: An extraneous space is present between the word “flavors” and its associated punctuation (line 3). 
Claims 2-13 are objected to because of the following informalities: The claims commence with the indefinite article “An” when the definite article “The” would be appropriate. Appropriate correction is required.
Claims 6-7, 10 and 12-13 are objected to because of the following informalities: No space is present between a numerical value and its associated unit. Appropriate correction is required.

Claim Interpretation
Applicant’s specification provides several explicitly definitions for certain terms. These definitions will be used wherever they terms are used.
Active Agent: An agent which has a biological effect on a subject when the aerosol in inhaled (page 17, lines 13-22).
Flavor/Flavorant: Material which are added with the formulation to create a desired taste or aroma in a product (page 7, lines 10-18).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2 and 3, it is unclear whether the limitation “water” refers to the water of claim 1 or to new water, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if they referred to the water of claim 1.

Regarding claims 12 and 13, it is unclear whether the limitation “nicotine” refers to the nicotine of claim 1 or to new nicotine, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if they referred to the nicotine of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuntawala (US 2016/0198759).

Regarding claim 1, Kuntawala discloses a vaping fluid containing 0.08 M nicotine, 0.1 M cyclodextrin, a trace of scent or flavor, and a vehicle to form a 100 mL solution [0042]. The vehicle is composed of 2M glycerol, with the remainder being water [0025]. The cyclodextrin can be either α-cyclodextrin or β-cyclodextrin [0017]. The tables below show the percentages by weight of solutions formed with both these cyclodextrins, converted from the molar concentrations of Kuntawala. In making these conversions, it is assumed that the dissolved nicotine and cyclodextrin contribute to the weight of the solution but not the volume, and that the scent or flavor, since it is shown as only being present at a trace amount, does not make a significant contribution to either.

Component
Concentration (M)
Molar Weight (g/mol)
Calculated Amount Present (g)
Calculated Percentage (wt. %)
Nicotine
0.08 M
162.23
1.30
1.13
α-Cyclodextrin
0.1 M
972.80
9.73
8.47
Glycerol
2 M
92.09
18.42
16.04
Water
Remainder
18.00
85.38
74.36


Component
Concentration (M)
Molar Weight (g/mol)
Calculated Amount Present (g)
Calculated Percentage (wt. %)
Nicotine
0.08 M
162.23
1.30
1.11
β-Cyclodextrin
0.1 M
1134.98
11.35
9.75
Glycerol
2 M
92.09
18.42
15.82
Water
Remainder
18.00
85.38
73.32


The above calculations indicate the fluid of Kuntawala has at least 70 wt. % water when either α-cyclodextrin or β-cyclodextrin are used.

Regarding claim 6, Kuntawala discloses that only a “trace” of the flavor is present [0042]. One of ordinary skill in the art would therefore recognize that the flavor does not contribute any level of weight that is of a similar order of magnitude to the weight of the fluid, let alone 2 wt. %.

Regarding claim 8, Kuntawala discloses that the cyclodextrin is either α-cyclodextrin or β-cyclodextrin [0017], both of which are unsubstituted cyclodextrins.

Regarding claims 10 and 11, Kuntawala discloses that the fluid using α cyclodextrin has 8.47 wt. % of cyclodextrins.

Regarding claim 12, Kuntawala discloses that nicotine is present at 1.11 wt. % in fluids containing β-cyclodextrin.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2017/0119040, hereafter referred to as Cameron ‘040) in view of Kuntawala (US 2016/0198759).

Regarding claims 1-3 and 12, Cameron ‘040 discloses a vaporizable liquid composing comprising a solvent and an agent that is substantially free of propylene glycol and vegetable glycerin [0006]. The formulation has 90 wt. % water, 0.12 wt. % nicotine as an agent, and 9.88 wt. % flavoring (page 13, table 1) and is inhaled by a user [0009]. Cameron ‘040 does not explicitly disclose a cyclodextrin.
Kuntawala teaches a vaping fluid containing 0.08 M nicotine, 0.1 M cyclodextrin, a trace of scent or flavor, and a vehicle to form a 100 mL solution [0042]. The vehicle is composed of 2M glycerol, with the remainder being water [0025]. The cyclodextrin can be either α-cyclodextrin or β-cyclodextrin [0017]. Kuntawala additionally teaches that cyclodextrin enhances absorption of the active agent and limits the tendency of inhaled aerosol to cause irritation [0014].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the formulation of Cameron ‘040 with the cyclodextrin of Kuntawala. One would have been motivated to do so since Cameron ‘040 discloses a vaping fluid containing an active and Kuntawala teaches that cyclodextrin enhances absorption of the active agent and limits the tendency of inhaled aerosol to cause irritation in vaping fluids.

Regarding claims 4 and 5, Cameron ‘040 discloses that the composition contains menthol [0105].

Regarding claim 8, Kuntawala teaches that the cyclodextrin is either α-cyclodextrin or β-cyclodextrin [0017], both of which are unsubstituted cyclodextrins.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntawala (US 2016/0198759).

Regarding claim 2, Kuntawala discloses all the claim limitations as set forth above. Kuntawala additionally discloses that fluids made from α-cyclodextrin have 74.36 wt. % water as set forth above with respect to claim 1. Kuntawala does not explicitly disclose water being present in an amount of at least 75% by weight of the fluid.
However, it would have been obvious to one of ordinary skill in the art to make the fluid of Kuntawala containing α-cyclodextrin have a water concentration of 74.36 wt. %. One would have been motivated to do so since the fluids to have the same properties since the compositions are so similar to each other. See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) and MPEP § 2144.05.

Regarding claim 13, Kuntawala discloses all the claim limitations as set forth above. Kuntawala additionally discloses that fluids made from β-cyclodextrin have 1.11 wt. % nicotine as set forth above with respect to claim 1. Kuntawala does not explicitly disclose nicotine being present in an amount from 0.1 to 1 % by weight of the fluid.
However, it would have been obvious to one of ordinary skill in the art to make the fluid of Kuntawala containing β-cyclodextrin have a water concentration of 0.99 wt. %. One would have been motivated to do so since the fluids to have the same properties since the compositions are so similar to each other. See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) and MPEP § 2144.05.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntawala (US 2016/0198759) in view of Cameron (US 9,936,737, hereafter referred to as Cameron ‘737).

Regarding claims 4 and 5, Kuntawala discloses all the claim limitations as set forth above. Kuntawala additionally discloses that the fluid can have mint related scents and that menthol is commonly used in tobacco cigarettes [0026]. Kuntawala does not explicitly disclose flavoring a fluid with menthol.
Cameron ‘737 teaches a vaporizer that vaporizes a fluid containing a menthol aromatic element (column 21, lines 27-67).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fluid of Kuntawala with the menthol of Cameron ‘737. One would have been motivated to do so since Kuntawala discloses that menthol is a traditional flavorant for tobacco cigarettes and Cameron ‘737 teaches that vaporizer liquids can be flavored with menthol. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuntawala (US 2016/0198759) in view of Chiolini (US 9,596,881).

Regarding claim 7, Kuntawala discloses all the claim limitations as set forth above. Kuntawala additionally discloses that the flavor is present at very low concentrations in the fluid [0026]. Kuntawala does not explicitly discloses the wt. % of the flavor.
Chiolini teaches a composition for vaporization in electronic cigarettes (abstract) having flavors present at 1% by weight (column 4, lines 62-67).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flavor of Kuntawala at the concentration of Chiolini. One would have been motivated to do so since Kuntawala discloses that the flavor is present at very low concentrations in the fluid and Chiolini teaches a suitable low concentration of flavor in compositions for electronic cigarettes.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuntawala (US 2016/0198759) in view of Back to the Future (“Back to the Future”: A New Look at Hydroxypropyl Beta-Cyclodextrins, Malanga, M., Szeman, J., Fenyvesi, E., Puskas, I., Csabai, K., Gyemant, G., Fenyvesi, F., Szente, L., Journal of Pharmaceutical Sciences 105, 2921-2931).

Regarding claim 9, Kuntawala discloses all the claim limitations as set forth above. Kuntawala additionally discloses that the cyclodextrin sequesters a hydrophobic molecule such as nicotine [0016] in an aqueous solution [0025]. Kuntawala does not explicitly disclose using 2-hydroxy-propyl-β-cyclodextrin.
Back to the Future teaches that (2-hydroxypropyl) β-cyclodextrin is a highly soluble derivative of β-cyclodextrin (abstract) and encapsulates lipophilic components (page 2921, right column, bottom) in water (page 2924, right column, middle).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the β-cyclodextrin of Kuntawala with the (2-hydroxypropyl) β-cyclodextrin of Back to the Future. One would have been motivated to do so since Back to the Future teaches that (2-hydroxypropyl) β-cyclodextrin is highly soluble in water and absorbs lipophilic components. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/290,319 (hereafter referred to as Cabot ‘319).

Regarding claims 1 and 2, Cabot ‘319 claims an aerosolizable formulation comprising water in an amount of at least 85 wt. % based on the aerosolizable formulation and nicotine (claim 1). The formulation also includes a flavor (claim 14) and a cyclodextrin (claim 19).

Regarding claim 3, Cabot ‘319 claims the water present in an amount of at least 90 wt. % based on the aerosolizable formulation (claim 2).

Regarding claims 4 and 5, Cabot ‘319 claims the flavor comprising menthol (claim 16).

Regarding claims 6 and 7, Cabot ‘319 claims the flavor being present in a total amount of 0.01 to 1 wt. % based on the aerosolizable formulation (claim 18).

Regarding claim 12, Cabot ‘319 claims that the nicotine is present in an amount of from 0.01 wt. % to 0.6 wt. % (claim 7).

Regarding claim 13, Cabot ‘319 claims all the claim limitations as set forth above. Cabot ‘319 additionally claims that the nicotine is present in an amount of from 0.01 wt. % to 0.6 wt. % (claim 7). Cabot ‘319 does not explicitly claim the nicotine present at a concentration within the claimed range.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composition of Cabot ‘319 fall within the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/290,319 (hereafter referred to as Cabot ‘319) in view of Kuntawala (US 2016/0198759).

Regarding claim 8, Cabot ‘319 claims all the claim limitations as set forth above. Cabot ‘319 does not explicitly claim the cyclodextrin being a specific type.
Kuntawala teaches a vaping fluid containing 0.08 M nicotine, 0.1 M cyclodextrin, a trace of scent or flavor, and a vehicle to form a 100 mL solution [0042]. The vehicle is composed of 2M glycerol, with the remainder being water [0025]. The cyclodextrin can be either α-cyclodextrin or β-cyclodextrin [0017]. Kuntawala additionally teaches that cyclodextrin enhances absorption of the active agent and limits the tendency of inhaled aerosol to cause irritation [0014].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cyclodextrin of Cabot ‘322 with the cyclodextrin of Kuntawala. One would have been motivated to do so since Cabot ‘322 claims an aerosolizable formulation containing an active and Kuntawala teaches that cyclodextrin enhances absorption of the active agent and limits the tendency of inhaled aerosol to cause irritation in vaping fluids. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/290,319 (hereafter referred to as Cabot ‘319) in view of Back to the Future (“Back to the Future”: A New Look at Hydroxypropyl Beta-Cyclodextrins, Malanga, M., Szeman, J., Fenyvesi, E., Puskas, I., Csabai, K., Gyemant, G., Fenyvesi, F., Szente, L., Journal of Pharmaceutical Sciences 105, 2921-2931).

Regarding claim 9, Cabot ‘319 claims all the claim limitations as set forth above. Cabot ‘319 does not explicitly claim 2-hydroxy-propyl-β-cyclodextrin.
Back to the Future teaches that (2-hydroxypropyl) β-cyclodextrin is a highly soluble derivative of β-cyclodextrin (abstract) and encapsulates lipophilic components (page 2921, right column, bottom) in water (page 2924, right column, middle).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cyclodextrin of Cabot ‘319 with the (2-hydroxypropyl) β-cyclodextrin of Back to the Future. One would have been motivated to do so since Back to the Future teaches that (2-hydroxypropyl) β-cyclodextrin is highly soluble in water and absorbs lipophilic components. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claims 1-7 and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/290,322 (hereafter referred to as Cabot ‘322).

Regarding claims 1-3, Cabot ‘322 claims an aerosolizable formulation containing water in an amount of at least 90 wt. % based on the aerosolizable formulation (claim 3), at least one flavor, an active agent (claim 1) that is nicotine (claim 17), and a cyclodextrin (claim 22).

Regarding claims 4 and 5, Cabot ‘322 claims that the flavor is menthol (claim 5).

Regarding claims 6 and 7, Cabot ‘322 claims that the flavor is present in a total amount of from 0.1 to 1 wt. % based on the aerosolizable formulation (claim 7).

Regarding claim 10, Cabot ‘322 claims that the cyclodextrin is present in a total amount of no greater than 8 wt. % based on the aerosolized formulation (claim 12).

Regarding claim 11, Cabot ‘322 claims all the claim limitations as set forth above. Cabot ‘322 additionally claims that the cyclodextrin is present in a total amount of no greater than 8 wt. % based on the aerosolized formulation (claim 12). Cabot ‘322 does not explicitly claim the cyclodextrin present at a concentration within the claimed range.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composition of Cabot ‘322 fall within the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Regarding claim 12, Cabot ‘322 claims that the active agent is present in an amount of from 0.01 wt. % to 0.6 wt. % (claim 15).

Regarding claim 13, Cabot ‘322 claims all the claim limitations as set forth above. Cabot ‘322 additionally claims that the active is present in an amount of from 0.01 wt. % to 0.6 wt. % (claim 15). Cabot ‘322 does not explicitly claim the nicotine present at a concentration within the claimed range.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composition of Cabot ‘322 fall within the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/290,322 (hereafter referred to as Cabot ‘322) in view of Kuntawala (US 2016/0198759).

Regarding claim 8, Cabot ‘322 claims all the claim limitations as set forth above. Cabot ‘322 does not explicitly claim the cyclodextrin being a specific type.
Kuntawala teaches a vaping fluid containing 0.08 M nicotine, 0.1 M cyclodextrin, a trace of scent or flavor, and a vehicle to form a 100 mL solution [0042]. The vehicle is composed of 2M glycerol, with the remainder being water [0025]. The cyclodextrin can be either α-cyclodextrin or β-cyclodextrin [0017]. Kuntawala additionally teaches that cyclodextrin enhances absorption of the active agent and limits the tendency of inhaled aerosol to cause irritation [0014].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cyclodextrin of Cabot ‘322 with the cyclodextrin of Kuntawala. One would have been motivated to do so since Cabot ‘322 claims an aerosolizable formulation containing an active and Kuntawala teaches that cyclodextrin enhances absorption of the active agent and limits the tendency of inhaled aerosol to cause irritation in vaping fluids. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/290,322 (hereafter referred to as Cabot ‘322) in view of Back to the Future (“Back to the Future”: A New Look at Hydroxypropyl Beta-Cyclodextrins, Malanga, M., Szeman, J., Fenyvesi, E., Puskas, I., Csabai, K., Gyemant, G., Fenyvesi, F., Szente, L., Journal of Pharmaceutical Sciences 105, 2921-2931).

Regarding claim 9, Cabot ‘322 claims all the claim limitations as set forth above. Cabot ‘322 does not explicitly claim 2-hydroxy-propyl-β-cyclodextrin.
Back to the Future teaches that (2-hydroxypropyl) β-cyclodextrin is a highly soluble derivative of β-cyclodextrin (abstract) and encapsulates lipophilic components (page 2921, right column, bottom) in water (page 2924, right column, middle).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cyclodextrin of Cabot ‘322 with the (2-hydroxypropyl) β-cyclodextrin of Back to the Future. One would have been motivated to do so since Back to the Future teaches that (2-hydroxypropyl) β-cyclodextrin is highly soluble in water and absorbs lipophilic components. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claims 1-8 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-18 of copending Application No. 17/290,323 (hereafter referred to as Cabot ‘323) in view of Kuntawala (US 2016/0198759).

Regarding claims 1-3, Cabot ‘323 claims an aerosolizable formulation comprising water and nicotine (claim 1). The water is present in an amount of at least 90% based on the aerosolizable formulation (claim 3). A flavor is additionally present (claim 14). Cabot ‘323 does not explicitly claim the formulation comprising a cyclodextrin.
Kuntawala teaches a vaping fluid containing 0.08 M nicotine, 0.1 M cyclodextrin, a trace of scent or flavor, and a vehicle to form a 100 mL solution [0042]. The vehicle is composed of 2M glycerol, with the remainder being water [0025]. The cyclodextrin can be either α-cyclodextrin or β-cyclodextrin [0017]. Kuntawala additionally teaches that cyclodextrin enhances absorption of the active agent such as nicotine [0015] and limits the tendency of inhaled aerosol to cause irritation [0014].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the formulation of Cabot ‘323 with the cyclodextrin of Kuntawala. One would have been motivated to do so since Cabot ‘323 claims an aerosolizable fluid containing nicotine and Kuntawala teaches that cyclodextrin enhances absorption of a nicotine active agent and limits the tendency of inhaled aerosol to cause irritation in vaping fluids.

Regarding claims 4 and 5, Cabot ‘323 claims that the flavor comprises menthol (claim 16).

Regarding claims 6 and 7, Cabot ‘323 claims that the flavor is present in a total amount of from 0.01 to 1 wt. % based on the areosolizable formulation (claim 18).

Regarding claim 8, Kuntawala ‘323 teaches that the cyclodextrin is either α-cyclodextrin or β-cyclodextrin [0017], both of which are unsubstituted cyclodextrins.

Regarding claim 12, Cabot ‘323 claims that the nicotine is present in an amount of from 0.01 to 0.6 wt. % based on the aerosolizable formulation (claim 5).

Claims 1-8 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-26 of copending Application No. 17/290,328 (hereafter referred to as Cabot ‘328).

Regarding claims 1-3, Cabot ‘328 claims an aerosolizable formulation containing water in an amount of at least 90 wt. % based on the aerosolizable formulation (claim 3), one or more flavors, nicotine (claim 1), and a cyclodextrin encapsulating material (claim 19).

Regarding claims 4 and 5, Cabot ‘328 claims that the flavor is menthol (claim 15).

Regarding claims 6 and 7, Cabot ‘328 claims that the flavor is present in a total amount of from 0.1 to 1 wt. % based on the aerosolizable formulation (claim 17).

Regarding claim 8, Cabot ‘328 claims that the cyclodextrin is unsubstituted (α) cyclodextrin (claim 20).

Regarding claims 10 and 11, Cabot ‘328 claims all the claim limitations as set forth above. Cabot ‘328 does not explicitly claim the encapsulating materials present in a total amount of from 5 to 12 wt. % (claim 23). Cabot ‘328 does not explicitly claim the encapsulating material present at a concentration within the claimed ranges.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composition of Cabot ‘328 fall within the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Regarding claim 12, Cabot ‘328 claims that the nicotine is present in an amount of from 0.01 wt. % to 0.6 wt. % (claim 5).

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-26 of copending Application No. 17/290,328 (hereafter referred to as Cabot ‘328) in view of Back to the Future (“Back to the Future”: A New Look at Hydroxypropyl Beta-Cyclodextrins, Malanga, M., Szeman, J., Fenyvesi, E., Puskas, I., Csabai, K., Gyemant, G., Fenyvesi, F., Szente, L., Journal of Pharmaceutical Sciences 105, 2921-2931).

Regarding claim 9, Cabot ‘328 claims all the claim limitations as set forth above. Cabot ‘328 additionally claims that the cyclodextrin is substituted (β) cyclodextrin (claim 20). Cabot ‘328 does not explicitly claim 2-hydroxy-propyl-β-cyclodextrin.
Back to the Future teaches that (2-hydroxypropyl) β-cyclodextrin is a highly soluble derivative of β-cyclodextrin (abstract) and encapsulates lipophilic components (page 2921, right column, bottom) in water (page 2924, right column, middle).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the β-cyclodextrin of Cabot ‘328 with the (2-hydroxypropyl) β-cyclodextrin of Back to the Future. One would have been motivated to do so since Back to the Future teaches that (2-hydroxypropyl) β-cyclodextrin is highly soluble in water and absorbs lipophilic components. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-26 of copending Application No. 17/290,328 (hereafter referred to as Cabot ‘328) in view of Cameron (US 2017/0119040, hereafter referred to as Cameron ‘040).

Regarding claim 13, Cabot ‘328 claims all the claim limitations as set forth above. Cabot ‘328 additionally claims that the nicotine is present in an amount of from 0.01 wt. % to 0.6 wt. % (claim 5). Cabot ‘328 does not explicitly claim nicotine being present in an amount from 0.1 to 1 wt. %.
Cameron ‘040 teaches a vaporizable liquid composing comprising a solvent and an agent that is substantially free of propylene glycol and vegetable glycerin [0006]. The formulation has 90 wt. % water, 0.12 wt. % nicotine as an agent, and 9.88 wt. % flavoring (page 13, table 1) and is inhaled by a user [0009]. Cameron ‘040 additionally teaches that this composition provides a recreation element [0094].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the formulation of Cabot ‘328 with the nicotine of Cameron ‘040. One would have been motivated to do so since Cameron ‘040 teaches that nicotine is a recreation element for a vaporizable inhalable composition.

Claims 1-8 and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-15 and 17-27 of copending Application No. 17/290,411 (hereafter referred to as Cabot ‘411).

Regarding claim 1, Cabot ‘411 claims an aerosolizable formulation comprising water present in an amount of at least 70 wt. % based on the aerosolizable formulation, one or more flavors, nicotine, and an encapsulating material (claim 1), which is a cyclodextrin (claim 21).

Regarding claims 2 and 3, Cabot ‘411 claims the formulation having water present in an amount of at least 90 wt. % based on the aerosolizable formulation (claim 8).

Regarding claims 4 and 5, Cabot ‘411 claims the flavor comprising menthol (claim 18).

Regarding claims 6 and 7, Cabot ‘411 claims the flavor present in a total amount of no greater than 2 wt. % based on the aerosolizable formulation (claim 19).

Regarding claim 8, Cabot ‘411 claims that the cyclodextrin is unsubstituted (α) cyclodextrin (claim 23).

Regarding claims 10 and 11, Cabot ‘411 claims all the claim limitations as set forth above. Cabot ‘328 does not explicitly claim the encapsulating materials present in a total amount of less than 12 wt. % (claim 24). Cabot ‘411 does not explicitly claim the encapsulating material present at a concentration within the claimed ranges.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composition of Cabot ‘411 fall within the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Regarding claim 12, Cabot ‘411 claims that the nicotine is present in amount of no greater than 1 wt. % based on the aerosolizable formulation (claim 9).

Regarding claim 13, Cabot ‘411 claims all the claim limitations as set forth above. Cabot ‘411 additionally claims that the nicotine is present in amount of no greater than 1 wt. % based on the aerosolizable formulation (claim 9). Cabot ‘411 does not explicitly claim the nicotine present at a concentration within the claimed ranges.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composition of Cabot ‘411 fall within the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-15 and 17-27 of copending Application No. 17/290,411 (hereafter referred to as Cabot ‘411) in view of Back to the Future (“Back to the Future”: A New Look at Hydroxypropyl Beta-Cyclodextrins, Malanga, M., Szeman, J., Fenyvesi, E., Puskas, I., Csabai, K., Gyemant, G., Fenyvesi, F., Szente, L., Journal of Pharmaceutical Sciences 105, 2921-2931).

Regarding claim 9, Cabot ‘411 claims all the claim limitations as set forth above. Cabot ‘411 additionally claims that the cyclodextrin is substituted (β) cyclodextrin (claim 23). Cabot ‘411 does not explicitly claim 2-hydroxy-propyl-β-cyclodextrin.
Back to the Future teaches that (2-hydroxypropyl) β-cyclodextrin is a highly soluble derivative of β-cyclodextrin (abstract) and encapsulates lipophilic components (page 2921, right column, bottom) in water (page 2924, right column, middle).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the β-cyclodextrin of Cabot ‘411 with the (2-hydroxypropyl) β-cyclodextrin of Back to the Future. One would have been motivated to do so since Back to the Future teaches that (2-hydroxypropyl) β-cyclodextrin is highly soluble in water and absorbs lipophilic components. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claims 1-8 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/290,509 (hereafter referred to as Cabot ‘509) in view of Kuntawala (US 2016/0198759).

Regarding claims 1-3, Cabot ‘509 claims an aerosolizable formulation comprising water and nicotine (claim 1). The water is present in an amount of at least 90% based on the aerosolizable formulation (claim 4). A flavor is additionally present (claim 14). Cabot ‘509 does not explicitly claim the formulation comprising a cyclodextrin.
Kuntawala teaches a vaping fluid containing 0.08 M nicotine, 0.1 M cyclodextrin, a trace of scent or flavor, and a vehicle to form a 100 mL solution [0042]. The vehicle is composed of 2M glycerol, with the remainder being water [0025]. The cyclodextrin can be either α-cyclodextrin or β-cyclodextrin [0017]. Kuntawala additionally teaches that cyclodextrin enhances absorption of the active agent such as nicotine [0015] and limits the tendency of inhaled aerosol to cause irritation [0014].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the formulation of Cabot ‘509 with the cyclodextrin of Kuntawala. One would have been motivated to do so since Cabot ‘509 claims an aerosolizable fluid containing nicotine and Kuntawala teaches that cyclodextrin enhances absorption of a nicotine active agent and limits the tendency of inhaled aerosol to cause irritation in vaping fluids.

Regarding claims 4 and 5, Cabot ‘509 claims that the flavor comprises menthol (claim 16).

Regarding claims 6 and 7, Cabot ‘509 claims that the flavor is present in a total amount of from 0.01 to 1 wt. % based on the areosolizable formulation (claim 18).

Regarding claim 8, Kuntawala ‘509 teaches that the cyclodextrin is either α-cyclodextrin or β-cyclodextrin [0017], both of which are unsubstituted cyclodextrins.

Regarding claims 12 and 13, Cabot ‘509 claims that the nicotine is present in an amount of from 0.15 to 0.3 wt. % based on the aerosolizable formulation (claim 7).

These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL E SPARKS/               Examiner, Art Unit 1747